Citation Nr: 1644516	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection claim for a back disability.

3.  Entitlement to service connection for a bilateral leg disability, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.  He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Unfortunately, he died in 2013, during the pendency of his appeal.  The RO and the Board henceforth have recognized his widow as the substitute claimant for purposes of processing these claims to completion.

The April 2012 statement of the case indicates that the RO reopened the claim for service connection for a back disability and denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In the decision below, the Board reopens the claim for service connection for a back disability.  The underlying claim and the claim for entitlement to service connection for a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 1971, the RO denied service connection for a back disability on the basis that the Veteran did not have a current upper back disability.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  The additional evidence associated with the claims file since the December 1971 rating decision supports reopening the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the fully favorable decision for the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.



New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for a back disability in December 1971.  The RO noted that an upper back condition was not found at that time.  The Veteran did not appeal that decision and thus it became final.

The Veteran requested that VA reopen the previously denied claim in May 2011.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final December 1971 rating decision.  

Specifically, the Veteran submitted several items of evidence since the previous December 1971 adverse decision, including private and VA treatment reports, VA examination reports, and various lay statements.  According to a private physician's statement dated in May 2011, it was noted that the Veteran had facet arthropathy, chronic back pain, and lumbar spondylosis.  According to the November 2011 VA examination, the Veteran was also noted to have lumbar spinal stenosis and the Veteran reported that he has had pain in the mid and low back region since his in-service injury.  

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied. Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for a back disability is reopened.  The Veteran's appeal is granted only to this extent.

ORDER

As new and material evidence has been received to reopen a claim for a back disability, the claim, to this extent, is granted.


REMAND

Back disability

On review, the November 2011 VA opinion regarding the Veteran's back disability is inadequate and should be returned for an addendum opinion.  See Barr v. Shinseki, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Regarding the November 2011 VA Back examination report, the examiner was asked to state whether the Veteran's thoracic spondylosis and osteoporosis were related to active duty.  The VA examiner noted that the Veteran was seen in service regarding upper back pain, but stated that pain concerned the right shoulder.  The examiner also noted that post separation notes focus on the lower back pain and further discussed the Veteran's diagnosed lumbar spine disabilities to include facet arthropathy, spinal stenosis, sacroiliitis, and multi-level disc bulging and spondylosis.   However, no rationale was provided regarding why the diagnosed disabilities of thoracic spondylosis and osteoporosis were not related to service and no opinion was provided regarding whether the lumbar facet arthropathy, spinal stenosis, sacroiliitis, and multi-level disc bulging and spondylosis were related to active duty.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the examiner did not address the Veteran's reports that his lumbar spine symptoms began in service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, an addendum opinion should be obtained on remand.  

Bilateral leg disability

The claim for entitlement to service connection for a bilateral leg disability is inextricably intertwined with the claim for service connection for a back disability.  Therefore, action on that claimed is deferred, pending the development set forth below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Return the entire record to the VA examiner who performed the November 2011 VA Back and Peripheral nerves examinations.  

If the prior examiner is unavailable, all pertinent evidence of record should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

The examiner should state an opinion as to: (1) whether any diagnosed back disability, to include thoracic spondylosis, osteoporosis, lumbar facet arthropathy, spinal stenosis, sacroiliitis, and multi-level disc bulging and spondylosis was incurred during active duty service or is otherwise related to his active service, to include the Veteran's claim of falling backwards from a cargo net; and (2) whether the Veteran's diagnosed arthritis was incurred during or within one year of active duty service.

The examiner should consider the service treatment reports and examination reports.  The examiner should also consider lay statements regarding any in-service injury and continuity of symptomatology since service.  

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide an opinion without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


